


110 HR 6317 IH: To amend chapter 31 of title 40, United States Code

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6317
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Mrs. Drake introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend chapter 31 of title 40, United States Code
		  (commonly known as the Davis-Bacon Act) to provide an exemption from the
		  prevailing wage requirements for certain non-profit
		  organizations.
	
	
		1.Exemption for non-profit
			 organizationsSection 3142 of
			 title 40, United States Code, is amended by adding at the end the
			 following:
			
				(f)Exemption for
				certain non-profit organizationsThe requirements of this section shall not
				apply with respect to any party to a contract that is an organization described
				in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C.
				501(c)(3)).
				.
		
